Citation Nr: 0713654	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO. 05-01 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel








INTRODUCTION

The veteran had active service from June 1942 until October 
1945.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 Rating Decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee. 


FINDINGS OF FACT

1. Service medical records contain no reference to any 
hearing loss or ear injuries. 

2. The currently diagnosed hearing loss, which was first 
diagnosed many years following service, is not causally or 
etiologically related to active service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103A, 5107 (West 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June 2003 and January 2005. While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal. 


Merits of the Claim

The veteran claims he has hearing loss due to his exposure to 
the noises associated with a combat zone, as well as loud 
noises he was exposed to as a military baker. He also argues 
that in his duties as a military baker, he was exposed to 
acoustic trauma from artillery and small arms fire. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. That an injury was incurred in service alone is not 
enough. There must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony is some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. Specifically, although the veteran is 
shown to having bilateral hearing loss, there is no competent 
evidence linking the disorder to any incident of his military 
service.

The evidence indicates that the veteran has hearing loss, as 
indicated in a June 2003 audiogram. Therefore, the remaining 
question is if the evidence of record supports a finding that 
the veteran's disability was incurred coincident with 
service, and if a nexus exists between the current disability 
and the inservice disease or injury. 

None of the veteran's service medical records note that the 
veteran was treated for or had complained of problems with 
his hearing while in service. Subsequent to the veteran's 
discharge, the record of evidence does not indicate that the 
veteran made any hearing loss complaints to VA doctors or 
other physicians until this May 2003 claim.






All of the veteran's private medical records in evidence 
similarly do not note any complaints of hearing loss. The 
only mentions of the veteran's hearing in the medical records 
provided by the veteran's private physician's office are two 
observations by medical personnel that the veteran appeared 
"hard of hearing," one in December 2001 and one from 
September 2003. 

The only evidence provided by the veteran as to his hearing 
loss is a hearing aid provider's June 2003 audiogram that 
indicates the veteran's hearing threshold decreases at higher 
frequencies. Furthermore, no statement as to the cause of the 
veteran's hearing loss is made by any kind of medical 
provider.

Based on the record, no continuity of symptomatology for 
hearing loss is recorded for over fifty years after the 
veteran's discharge, and no competent medical evidence tends 
to show the required nexus between the veteran's current 
disability and an injury incurred or aggravated during 
service. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

The only evidence provided as to the veteran's claim is his 
belief that his hearing loss is due to the noise he was 
subjected to in service. Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the veteran's hearing loss can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert. The Board does 
not dispute the veteran's belief that his hearing loss is 
connected to his time in service; however, the veteran's 
opinion cannot be used as the competent medical evidence 
necessary to support his claim. Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992). 38 C.F.R. § 3.159. The veteran does 
not have the requisite special medical knowledge necessary 
for such opinion evidence. 

The evidentiary gap between the veteran's service discharge 
and his first record of hearing loss many decades later, when 
considered in conjunction with the veteran's lack of acoustic 
trauma tends to disprove the veteran's claim that his hearing 
loss was due to an inservice disease or injury and should 
thus be considered service connected. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that evidence 
can be used to prove or disprove a disputed issue).

As noted above, the Board presently denies the claim on the 
principal basis that the there is no evidence of continuity 
of symptoms and no competent medical evidence of a nexus 
between the disorder and military service. However, there is 
also no evidence that the veteran was exposed to noise trauma 
in service, either as a baker or through artillery or small 
arms fire, and the in-service event prong of a successful 
claim of service connection is therefore also not met. See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The veteran is the recipient of the Good Conduct Medal and 
the Asiatic Pacific Theater Ribbon with a Bronze Battle Star. 
However, these decorations do not denote combat service, and 
the veteran's service records do not suggest otherwise. 
Notwithstanding these factors, however, as noted there is no 
evidence of a linkage between the veteran's symptoms and any 
incident of military service. Clyburn v. West, 12 Vet. App. 
296 (1999) ((In claim of service connection by combat 
veteran, the Board's failure to discuss the provisions of 38 
U.S.C.A § 1154(b) held to be non-prejudicial error, because, 
assuming the veteran had in-service experience as described, 
no medical nexus evidence had been obtained linking the 
current knee disorder to any incident of military service)); 
Boyer v. West, 11 Vet. App. 477 (1998); Wade v. West, 11 Vet. 
App. 202 (1998) ((Both holding that 38 U.S.C.A 
§ 1154(b) does not relieve the veteran of submitting 
competent medical evidence suggesting a nexus between the 
currently disorder and the claimed combat service)); Huston 
v. Principi, 18 Vet. App. 395 at 402 (2004) (Same proposition 
applied in context of clear and unmistakable error analysis).  




In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained. Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
appellant's military service.    

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b). 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply.  Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). 


ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


